DETAILED ACTION
	This Office Action is in response to an Amendment, filed 16 December 2020, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 16 December 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 were amended.
No Claims were cancelled or added.
Claims 1-20 stand pending and ready for examination.

Response to Arguments
Applicant argues the Kanakarajan reference (US 20180191607) “Kanaka” fails to anticipate at least one limitation in [newly] amended Independent Claim 1, the limitation(s) reciting:
“obtaining, from a first network switch device, first network parameter data indicating utilization of a network resource of the first network switch device, wherein the first network switch device is connected to a first server device; obtaining, from a second network switch device, second network parameter data indicating utilization of the network resource of the second network switch device, wherein the second network switch device is connected to a second server device; […] determining that the virtual computing resource is to be provisioned on the first server device […]”
Applicant’s arguments are based on the premise that i) Kanaka merely describes determining whether a switch has available virtual hardware components to host a VNF itself; and ii) rather than determining to provision a virtual computing resource on a server device, Kanaka describes placing the VNFs to the switch with the available virtual hardware components.

The Examiner respectfully disagrees and finds these arguments unpersuasive. In Kanaka, the Controller obtains data indicating a number of virtual hardware components available for each switch in the data center (Paragraphs [0101][0102]). The VNF placements are not on the switches themselves, but rather the one or more hosts below the particular switch or switch(es) (Paragraph [0104] – “”Placing” a VNF to a virtual hardware component may refer to configuring a host that includes a virtual hardware component to execute the VNF using the virtual hardware component”; Fig. 1 – Server(s) 12A-12X hosting VNFs; Another example, Paragraph [0046] describes how the controller outputs configuration data to servers 12 to configure servers to execute VNFs when provisioning VNF instances). Thus, the Examiner finds that Kanaka discloses the above-argued limitations and the arguments unpersuasive. 

Interview
	The Examiner respectfully encourages Applicant, or Applicant’s representative, to contact the Examiner prior to filing a formal response to the present Office Action. The Examiner believes an interview would aid in advancing prosecution for the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanakarajan (US 20180191607), hereinafter “Kanaka”.

As to Claim 1, Kanaka discloses a method comprising: determining that a virtual computing resource is to be provisioned on a server device, the virtual computing resource configured to execute an instance of a service (Fig. 8 and Paragraphs [0100][0103] convey a method wherein a Controller is to place one or more virtualized network functions (VNFs) on various hosts – the VNFs to execute customer network services on the host(s)); obtaining, from a first network switch device, first network parameter data indicating utilization of a (Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center; See Fig. 1 for ToR switches 16A-16N connected to servers 12A–12X); obtaining, from a second network switch device, second network parameter data indicating utilization of the network resource of the second network switch device, wherein the second network switch device is connected to a second server device (Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center; See Fig. 1 for ToR switches 16A-16N connected to servers 12A–12X); determining that the first network switch device is less constrained for the network resource than the second network switch device based at least in part on the first network parameter data and the second network parameter data (Fig. 8 and Paragraphs [0102]-[0104] describe how Controller 24 sorts the switches in descending order by the number of virtual hardware components available to find the first switch with sufficient number of available virtual hardware components (i.e. higher switch on the list = less constrained than the switches below on the list)); and determining that the virtual computing resource is to be provisioned on the first server device based at least in part on the first network switch device being less constrained for the network resource than the second network switch device (Fig. 8 and Paragraphs [0102]-[0104] further describe how Controller 24 places the VNFs on the first switch [on the list] with the highest available hardware components to execute the VNFs (less constrained than other switches below on the list) – placing on the switch referring to configuring a host [connected to the switch] to execute the VNFs; See also Paragraph [0046]).

Claim 8 recites all the same elements as Claim 1, but in system form (Kanaka: Fig. 1 – Controller 24) instead of method form. Therefore, the same rationale applies equally as well.

As to Claim 15, Kanaka discloses a system (Fig. 1 – Controller 24)  comprising: one or more processors (Fig. 9 – Processor(s) 902); and  Lee & Hayes P.C. 509-324-925632 Atty Docket No. C237-0036USClient Docket No. 1021601-US.01one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors (Fig. 9 – Storage Device(s) 908; Paragraphs [0111][0117] wherein storage devices 908 contain the instructions [when executed by the processor(s)] implement the NFV orchestration and VNF placement methods described throughout)to: determine to provision a virtual computing resource on a server device, the virtual computing resource configured to execute an instance of a service (Fig. 8 and Paragraphs [0100][0103] convey a method wherein a Controller is to place one or more virtualized network functions (VNFs) on various hosts – the VNFs to execute customer network services on the host(s)); obtain first server utilization data indicating a first amount of a computing resource utilized by a first server device (Paragraphs [0054][0087][0090] describe how the Controller receives network description information from the various host(s) that includes information representing the latency (server utilization data) experienced by the various servers when switching amongst other endpoints in the network); obtain second server utilization data indicating a second amount of the computing resource utilized by a (Paragraphs [0054][0087][0090] describe how the Controller receives network description information from the various host(s) that includes information representing the latency (server utilization data) experienced by the various servers when switching amongst other endpoints in the network); obtain, from a first network switch device, first network parameter data indicating utilization of a network resource of the first network switch device, wherein the first network switch device is connected to the first server device (Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center; See Fig. 1 for ToR switches 16A-16N connected to servers 12A–12X); obtain, from a second network switch device, second network parameter data indicating utilization of the network resource of the second network switch device, wherein the second network switch device is connected to the second server device (Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center; See Fig. 1 for ToR switches 16A-16N connected to servers 12A–12X); select the first server device, from among at least the first server device and the second server device, to host the virtual computing resource based at least in part on the first server utilization data, the second server utilization data, the first network parameter data, and the second network parameter data (Fig. 8 and Paragraphs [0102]-[0104] further describe how Controller 24 places the VNFs on the first switch [on the list] with the highest available hardware components to execute the VNFs (less constrained than other switches below on the list) – placing on the switch referring to configuring a host [connected to the switch] to execute the VNFs; Paragraph [0054] describes how latency information received from the various servers is utilized in the network description information to assist in placing the VNFs); and cause the virtual computing resource to be provisioned on the first server device (Fig. 8 and Paragraphs [0102]-[0104] further describe how Controller 24 places the VNFs on the first switch [on the list] with the highest available hardware components to execute the VNFs (less constrained than other switches below on the list) – placing on the switch referring to configuring a host [connected to the switch] to execute the VNFs; See also Paragraph [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 20180191607) in view of Mortsolf et al. (US 20170126790).

As to Claim 2, Kanaka discloses the method of Claim 1, as cited above. Kanaka further discloses wherein the first network parameter data and the second network parameter data comprise indications of availability of network resources (Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center; See Fig. 1 for ToR switches 16A-16N connected to servers 12A–12X). Kanaka does not explicitly disclose wherein the first network parameter data and the second network parameter data comprise at least one of: first indications of availability of content addressable memory (CAM) on the first network switch device and the second network switch device; second indications of availability of entries in access control lists (ACLs) on the first network switch device and the second network switch device; third indications of availability of routing table entries in routing tables on the first network switch device and the second network switch device; or fourth indications of availability of buffered memory on the first network switch device and the second network switch device.
In an analogous art, Mortsolf discloses wherein the first network parameter data and the second network parameter data comprise at least one of: first indications of availability of content addressable memory (CAM) on the first network switch device and the second network switch device (Paragraph [0038] describes how the HVLB 208 detects the hardware capabilities and/or processing capacity of [each] switch 204 (see Fig. 4 for multiple switch 204s), wherein processing capacity includes how many entries within flow tables 214 are available for programming; Paragraph [0033] further describes how the flow table may be implemented using content-addressable memory (CAM); See also Paragraphs [0084][0085] for further examples); second indications of availability of entries in access control lists (ACLs) on the first network switch device and the second network switch device; third indications of availability of routing table entries in routing tables on the first network switch device and the second network switch device (Paragraph [0038] describes how the HVLB 208 detects the hardware capabilities and/or processing capacity of [each] switch 204 (see Fig. 4 for multiple switch 204s), wherein processing capacity includes how many entries within flow tables 214 are available for programming; See also Paragraphs [0084][0085] for further examples of memory availability, etc.) or fourth indications of availability of buffered memory on the first network switch device and the second network switch device (Paragraph [0038] describes how the HVLB 208 detects the hardware capabilities and/or processing capacity of [each] switch 204 (see Fig. 4 for multiple switch 204s), wherein processing capacity includes how many entries within flow tables 214 are available for programming; See also Paragraphs [0084][0085] for further examples of memory availability, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka, specifically the information collected and used from the network switches, to include the techniques of Mortsolf, specifically the collection and use of switch-specific metrics such as memory capacity, flow table capacity, etc..
	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a customer’s network service by taking into account various performance metrics associated with the switch/server combinations in the network.

	Claim 9 recites all the same elements as Claim 2. Therefore, the same rationale applies equally as well.

s 3, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 20180191607) in view of Talnikov et al. (US 10623319).

	As to Claim 3, Kanaka discloses the method of Claim 1, as cited above. Kanaka does not explicitly disclose wherein the first network parameter data and the second network parameter data comprise at least one of:  Lee & Hayes P.C. 509-324-925628 Atty Docket No. C237-0036US Client Docket No. 1021601-US.01first indications of a number of times memory constraint thresholds of the first network switch device and the second network switch device were exceeded; second indications of a number of times interface error thresholds of the first network switch device and the second network switch device were exceeded; third indications of a number of times buffer drop thresholds of the first network switch device and the second network switch device were exceeded; or fourth indications of a number of times quality of service (QoS) thresholds of the first network switch device and the second network switch device were exceeded.
	In an analogous art, Talnikov discloses wherein the first network parameter data and the second network parameter data comprise at least one of:  Lee & Hayes P.C. 509-324-925628 Atty Docket No. C237-0036US Client Docket No. 1021601-US.01first indications of a number of times memory constraint thresholds of the first network switch device and the second network switch device were exceeded; second indications of a number of times interface error thresholds of the first network switch device and the second network switch device were exceeded (Col. 5 L 50 – Col. 6 L 11 describe how the system load-balancer measures packet loss rate [for endpoints] to determine whether the endpoints exceed an error rate threshold; Additionally, the system measures the same for input/output error rate against an error rate threshold, latency against a latency threshold, utilization rate against a utilization threshold, available bandwidth against a bandwidth threshold, etc.); third indications of a number of times buffer drop thresholds of the first network switch device and the second network switch device were exceeded (Col. 5 L 50 – Col. 6 L 11 describe how the system load-balancer measures packet loss rate [for endpoints] to determine whether the endpoints exceed an error rate threshold; Additionally, the system measures the same for input/output error rate against an error rate threshold, latency against a latency threshold, utilization rate against a utilization threshold, available bandwidth against a bandwidth threshold, etc.); or fourth indications of a number of times quality of service (QoS) thresholds of the first network switch device and the second network switch device were exceeded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka, specifically the information collected and used from the network switches, to include the techniques of Talnikov, specifically the collection and use of switch-specific metrics such as memory capacity, error rate, bandwidth availability etc. against/exceeding metric-specific thresholds.
	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a customer’s network service by taking into account various performance metrics associated with the switch/server combinations in the network.

	Claims 10, 16, and 17 recite all the same elements as Claims 1, 3, 8, and 15. Therefore, the same rationale applies equally as well.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 20180191607) in view of Durham et al. (US 20120096473).

As to Claim 4, Kanaka discloses the method of Claim 1, as cited above. Kanaka does not explicitly disclose wherein: the first network parameter data comprises a first utilization value representing a first amount of bandwidth between the first network switch device and the first server device utilized; and the second network parameter data comprises a second utilization value representing a second amount of bandwidth between the second network switch device and the second server device utilized, wherein determining that the first network switch device is less constrained for the network resource than the second network switch device comprises determining that the first utilization value is less than the second utilization value.
In an analogous art, Durham discloses wherein: the first network parameter data comprises a first utilization value representing a first amount of bandwidth between the first network switch device and the first server device utilized (Paragraphs [0017][0018] describe how the bandwidth utilization of one or more virtual machines running on a compute node is measured between the host and an Ethernet link of a network switch coupled to the [particular] host; Paragraphs [0046][0047] further describe how the bandwidth utilization numbers between the switch(es) and host(s) are retrieved from the switches and utilized when determining to provision or migrate VMs to/from one or more host(s)); and the second network parameter data comprises a second utilization value representing a second amount of bandwidth between the second network switch device and the second server device utilized (Paragraphs [0017][0018] describe how the bandwidth utilization of one or more virtual machines running on a compute node is measured between the host and an Ethernet link of a network switch coupled to the [particular] host; Paragraphs [0046][0047] further describe how the bandwidth utilization numbers between the switch(es) and host(s) are retrieved from the switches and utilized when determining to provision or migrate VMs to/from one or more host(s)), wherein determining that the first network switch device is less constrained for the network resource than the second network switch device comprises determining that the first utilization value is less than the second utilization value (Paragraphs [0017][0018] describe how the bandwidth utilization of one or more virtual machines running on a compute node is measured between the host and an Ethernet link of a network switch coupled to the [particular] host; Paragraphs [0046][0047] further describe how the bandwidth utilization numbers between the switch(es) and host(s) are retrieved from the switches and utilized when determining to provision or migrate VMs to/from one or more host(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka, specifically the information collected and used from the network switches, to include the techniques of Durham, specifically the collection and use of bandwidth utilization metrics between a given switch/server combination.
	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a customer’s network service by taking into account various performance metrics associated with the switch/server combinations in the network.

	Claims 11 and 18 recite all the same elements as Claim 4. Therefore, the same rationale applies equally as well.
	
Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 20180191607) in view of Shang (US 20200236159).

As to Claim 5, Kanaka discloses the method of Claim 1, as cited above. Kanaka discloses ranking switch/host combinations on a list based on available virtual hardware components in order to provision components of a service (See citations for claim 1 above). Kanaka does not explicitly disclose obtaining a first ranked list of servers that includes the first server device and the second server device, wherein the servers are ranked based at least in part on server parameters for each of the servers, the server parameters comprising at least one of central processing unit (CPU) usage of the servers, memory usage of the servers, or storage usage of the servers; and generating a second ranked list of servers based at least in part on the first ranked list, the first network parameter data, and the second network parameter data, wherein determining that the virtual computing resource is to be provisioned on the first server device is based at least in part on the second ranked list.
In an analogous art, Shang discloses obtaining a first ranked list of servers that includes the first server device and the second server device, wherein the servers are ranked based at least in part on server parameters for each of the servers, the server parameters comprising at least one of central processing unit (CPU) usage of the servers, memory usage of the servers, or (Paragraphs [0041][0042] describe how the system obtains performance metrics from the hosts to rank the hosts according to the metrics - the metrics including available virtual computer processing units available – in order to provision an instance on a host); and generating a second ranked list of servers based at least in part on the first ranked list, the first network parameter data, and the second network parameter data, wherein determining that the virtual computing resource is to be provisioned on the first server device is based at least in part on the second ranked list (Paragraphs [0041][0042] disclose how the balancer periodically polls the hosts for performance data to update the key-value map (ranked list); Paragraphs [0051]-[0054] describe how the collected performance data used to create and update the key-value map (ranked list) is multi-dimensional – the performance data including available CPUs at each host and the data I/O rate between the host and VM to be provisioned (i.e. network parameter data) – wherein the multiple performance metrics are used by the balancer to dynamically change/update the host rankings in order to determine the best host to provision the instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka, specifically the information collected/used from the network switches and the listing techniques, to include the techniques of Shang, specifically the dynamic updating of host rankings based on multi-dimensional performance metrics.
	The suggestion/motivation for doing so would have been to assist in selecting the best-suited switch/server combination to implement virtual network functions that provide a 

	Claims 6, 12, 13, and 19 contain all the same elements as Claim 5. Therefore, the same rationale applies equally as well.

	As to Claim 7, Kanaka/Shang disclose receiving a health status metric associated with the network resource or another network resource of the first network switch device (Kanaka: Fig. 8 and Paragraphs [0101][0102] describe how Controller 24 obtains data indicating a number of virtual hardware components available (network parameter data) for each switch in the data center); determining that the health status metric is below a threshold (Shang: Paragraphs [0035][0052][0053] describe how the balancer utilizes performance metric thresholds to determine whether to migrate/switch instance(s) from one host to another); and based at least in part on the health status metric being below the threshold, moving the virtual computing resource from the first server device to the second server device or a third server device (Shang: Paragraphs [0035][0052][0053] describe how the balancer utilizes performance metric thresholds to determine whether to migrate/switch instance(s) from one host to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the virtual resource provisioning system of Kanaka, specifically the information collected/used from the network switches when provisioning 
	The suggestion/motivation for doing so would have been to ensure the service instances were not interrupted due to failure thereby providing failover for the service instance(s).
	
Claims 14 and 20 recite all the same elements as Claim 7. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kommula et al. (US 20190028400) discloses a method and system for VM/virtual resource placement and allocation based upon collected metrics in the cloud environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459